.NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROBERT BOSCH LLC,
Plar,`ntiff-Appellan,t,
V.
PYLON MANUFACTURING CORP.,
Defendant-Cross-Appellant.
2011-1363, -1364 _
Appea1s from the United Stat;es District Court for the
District of DelaWare in case no. 08-CV~O542, Judge Sue L.
Robinson.
ON MOTION
Befo1‘e PROST, Circu,it Judge.
0 R D E R
Robert Bosch LLC moves to dismiss these appeals for
lack of jurisdiction Pylon Manufacturing Corp. opposes
Bosch replies
Bosch argues that this court lacks jurisdiction over
the pending appeals because the issues of damages and
willfulness have not yet been resolved by the district

ROBERT BOSCH V. PYLON MFG CORP 2
court. Under 28 U.S.C. § 1292(c)(2), this court has exclu-
sive jurisdiction in appeals from judgments in patent
infringement cases that are final except for an accounting
According1y,
IT ls ORDERED THAT:
The motion to dismiss is denied
FoR THE CoUR'1‘
AUG 0 1 2011
lsi J an Horbaly
Date J an Horbaly
Clerk '
FlLED
U. .
SrE€¥§E€£iféiEt'ff°“
cc: Mark A. Pals, Esq. ~ th
l\/lark A. Hanne1nann, Esq. hbo 0 1 
s24
JAN HORBALY
C|.ERK